DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, claims 16-20, in the reply filed on May 13, 2021 is acknowledged. Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 20, depending from claim 19, recites the limitation “the capsule” in line 1. There is no reference to a capsule in claim 19, so there is insufficient antecedent basis for this limitation in claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Madi et al (Enz. Microb. Technol., 1997).
Madi discloses the preparation of pullulan comprising fermenting A. pullulans in a standard medium along with exogenous calcium in the form of CaCl2. The pullulans is precipitated with alcohol and no subject to further purification. The reference discloses a product having molecular weight of 500 kDa. See page 103, left col and Table 2. The reference is silent regarding the amounts of Ca2+ and Mg2+ in the pullulan product.  
The product is not preparing the manner recited in the claim. However, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was In re Thorpe 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) 
In the instant case, all the required components are present in the fermentation medium. While the calcium source and the phosphate sources are not added to the medium as calcium phosphate, the reaction mixture contains both calcium ions and phosphate ions. It also comprises a magnesium and potassium source. It is noted that the highest CaCl2 concentration added is 0.6 kg/m3 (about 0.6 g/L), and the concentration of Ca(H2PO4)2 in the process use to prepare the instant product is 2 g/L. However, given the difference in molecular weight of CaCl2 and Ca(H2PO4)2, for any given amount of the salts, the former would provide over two times the amount of Ca2+ than that of the latter. Furthermore, given the relative amounts of Ca2+ and Mg2+ used and the fact the product is not subject to ion exchange, it appears that the amounts of Ca2+ and Mg2+ would be as recited in claims 18 and 19.   
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F2.d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madi et al (Enz. Microb. Technol., 1997) in view of Rajewski et al (US 2013/0005831). 
Madi teaches as set forth above. The reference is silent regarding preparing a capsule. 
It is well known in the art to prepare capsules comprising pullulan. See Rajewski at paragraphs [0019]-[0036]. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use the pullulan produced by Madi for the preparation of a capsule with a reasonable expectation of success. The artisan would be motivated to prepare this product because the use of pullulan having the molecular weight as the Madi product are known to be used for this purpose. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623